Citation Nr: 0409021	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  03-12 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease with bypass grafting.

2.  Entitlement to service connection for rectal cancer, to 
include as secondary to herbicide exposure.

3.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, type II.

4.  Entitlement to an initial compensable evaluation for 
healing fracture of the distal tibia and fibula with bowing 
of the fracture site.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from August 1959 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO).  

The Board notes that it appears in a statement made by the 
veteran on his May 2003 VA Form 9 that he may intend to file 
a claim for service connection for coronary artery disease as 
secondary to service-connected diabetes, as opposed to 
service connection on a direct basis.  As the RO has not 
adjudicated that issue, it is referred back to the RO for 
appropriate action.

The issues of entitlement to an initial evaluation in excess 
of 20 percent for diabetes mellitus, type II and entitlement 
to an initial compensable evaluation for healing fracture of 
the distal tibia and fibula with bowing of the fracture site 
are addressed in a remand that follows this decision on the 
merits.  Further, the issue of entitlement to service 
connection for rectal cancer, to include as secondary to 
herbicide exposure is addressed in the remand.  These matters 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.




FINDING OF FACT

The veteran is not shown to have coronary artery disease that 
is causally or etiologically related to active service, or 
that was manifested within one year of separation from 
service.


CONCLUSION OF LAW

The veteran's coronary artery disease was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

In this case, the veteran's claim was filed in May 2001 and 
remains pending.  The VCAA is accordingly applicable. 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a June 2002 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an April 2003 statement of the case, the RO 
notified the veteran of regulations pertinent to service 
connection claims, informed him of the reasons why his claim 
had been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.  

In a May 2002 letter, prior to the adjudication of the 
veteran's claim, he was informed of VA's duty to obtain 
evidence on his behalf.  The veteran was notified that VA 
would obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
VA outpatient treatment reports and private medical records.  

When deciding disability compensation claims, VCAA and 
implementing regulations require VA to provide the veteran 
with a VA medical examination or medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  Such an examination or 
opinion is necessary if the information and evidence of 
record (including the statements made by the veteran) 
contains competent evidence that the claimant has a current 
disability, persistent symptoms of a disability; and 
indicates that the disability or symptoms may be associated 
with the claimant's active service; but does not contain 
sufficient medical evidence to decide the claim.  See 38 
U.S.C.A. § 5103A(d) (West 2002).  

In the present case, the record contains no competent 
evidence that the veteran had coronary artery disease during 
service or within one year of separation from service.  As 
there is no prior inservice evidence of coronary artery 
disease on which to base a nexus opinion, mere recitation of 
the veteran's self-reported lay history would not constitute 
competent medical evidence of diagnosis or causality.  See 
LeShore v. Brown, 8 Vet. App. 406 (1996).  Therefore, the 
Board finds a VA examination would not be useful in the 
present case.  

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; service medical 
records; private treatment reports; and VA medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  Moreover, certain chronic diseases, such as 
cardiovascular disease, are entitled to service connection 
when such disease is manifested to a compensable degree 
within one year of separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran is seeking entitlement to service connection for 
coronary artery disease.  The Board has carefully reviewed 
the evidence and statements made in support of the veteran's 
claim and finds that, for reasons and bases to be explained 
below, a preponderance of the evidence is against the 
veteran's claim and that service connection therefore cannot 
be granted.

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of coronary artery disease occurring 
during active service, the veteran's service medical records 
contain no complaints, treatment, or diagnoses of coronary 
artery disease or any cardiovascular disorder.  Reports of 
Medical Examinations dated in August 1959, March 1962, March 
1968, and October 1968 indicated that the veteran's heart was 
"normal."  

With respect to evidence of a current disability, treatment 
records from St. Elizabeth Hospital dated in 1983 noted that 
the veteran had ischemic heart disease with anteroseptal 
myocardial infarction.  He underwent a left heart 
catheterization with selective left and right coronary 
angiograms, as well as coronary angioplasty, without 
complications.  The treatment report reflected that that the 
veteran had been in good health for almost all of his life 
and in November 1983 was stung by a bee.  Following the bee 
sting, the veteran developed severe substernal chest pain 
associated with diaphoresis, nausea, and no syncope.  He also 
developed serial EKG changes consistent with an anterolateral 
myocardial infarction substantiated by enzyme elevations 
concurrently.  The examiner also noted that the veteran had a 
cardiovascular risk factor of a history of heavy smoking.  He 
was ultimately diagnosed with ischemic heart disease in the 
LAD distribution, moderate exogenous obesity, and a 
significant bee sting allergy.  

A December 1998 carotid ultrasound showed no evidence of 
significant disease within the internal, external, or common 
carotid artery.  During VA outpatient treatment in December 
2001, it was noted that the veteran had coronary artery 
disease.  The report stated that he was stable without signs 
or symptoms of congestive heart failure or unstable angina.  
In February 2002, the veteran was seen for coronary artery 
disease, status post coronary artery bypass graft, 2 years 
prior.  His coronary artery disease was listed as being 
stable.  

With respect to an objective medical opinion linking the 
veteran's current coronary artery disease to active service, 
the Board finds no opinions in the record.  While the 
evidence has shown that the veteran currently has coronary 
artery disease, there is no objective medical evidence of 
record indicating that he had coronary artery disease, or any 
other cardiovascular disorder, during active service or 
within one year thereafter.  To the contrary, the earliest 
medical evidence of record indicating that the veteran had a 
heart disorder was in 1983.  At that time, it was noted that 
he had a history of heavy smoking and a severe allergic 
reaction to a bee sting.  The examiner did not comment on the 
veteran's active service. 

While the Board does not doubt the veteran's sincere belief 
that his coronary artery disease is related to active 
service, it is now well-established that a lay person without 
medical training, such as the veteran, is not competent to 
opine on medical matters such as the cause of a claimed 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992); see also 38 C.F.R. § 3.159 (a)(1) ["competent 
medical evidence" means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.


ORDER

Service connection for coronary artery disease is denied. 


REMAND

The Board has determined that additional development is 
necessary for the issue of entitlement to service connection 
for rectal cancer, to include as secondary to herbicide 
exposure. 

The Board notes that in a rating decision issued in June 
2002, the RO denied service connection for rectal cancer, to 
include as secondary to herbicide exposure.  In July 2002, 
the veteran filed a notice of disagreement indicating that he 
wished to appeal all adjudicative determinations with the 
exception of his rectal cancer claim.  Subsequently, in April 
2003, a statement of the case was issued regarding the 
veteran's claim of entitlement to service connection for 
rectal cancer, to include as secondary to herbicide exposure.  
The Board notes that the statement of the case was issued 
prior to receipt of the veteran's notice of disagreement on 
that issue in May 2003 (contained in a VA Form 9).  Pursuant 
to 38 C.F.R. § 20.200, a statement of the case must be issued 
after a notice of disagreement has been filed.  As such, it 
is proper to remand this claim because the correct procedure 
has not been followed in order obtain appellate review of the 
issue of service connection for rectal cancer.  See Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  An issue will be returned to the Board after issuance 
of the statement of the case only if perfected by the filing 
of a timely substantive appeal.  See Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Further, the Board notes that service connection for diabetes 
mellitus, type II, was established in a June 2002 rating 
decision.  In a July 2002 notice of disagreement, the veteran 
indicated that he disagreed with the RO determinations on all 
matters addressed in that rating decision except for the 
issue of service connection for rectal cancer.  Thus, the 
Board finds that such notice of disagreement is sufficient to 
encompass the rating initially assigned the veteran's 
service-connected diabetes mellitus.  Further, in an April 
2003 rating decision, service connection was established for 
the residual fractures of the left distal tibia and fibula.  
In a May 2003 notice of disagreement, the veteran expressed 
disagreement with the disability percentage assigned that 
disability.  The RO has not issued a statement of the case 
for either issue.

The failure to issue a statement of the case in such a 
circumstance renders a claim procedurally defective and 
necessitates a remand.  38 C.F.R. §§ 19.9, 20.200, 20.201 
(2003); see also Manlincon v. West, 12 Vet. App. 238 (1999); 
Archbold v. Brown, 9 Vet. App. 124 (1996); Godfrey v. Brown, 
7 Vet. App. 398 (1995).  On remand, the RO has the 
opportunity to cure this defect.  Thereafter, the Board will 
decide the above issues only if the veteran perfects his 
appeal of those matters in a timely manner.  Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that 
if the claims file does not contain a notice of disagreement, 
a statement of the case and a VA Form 9 [substantive appeal], 
the Board is not required, and in fact, has no authority, to 
decide the claim).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED for the 
following actions:  

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Any notice given, or action 
taken thereafter, must comply with all 
applicable legal precedent.   

2.  The RO should provide the veteran and 
his representative a statement of the 
case as to the issues of entitlement to 
service connection for rectal cancer, to 
include as secondary to herbicide 
exposure; entitlement to an initial 
evaluation in excess of 20 percent for 
diabetes mellitus, type II; and 
entitlement to an initial compensable 
evaluation for healing fracture of the 
distal tibia and fibula with bowing of 
the fracture site.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal as to each 
issue in order to perfect an appeal of 
any issue to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claims should not be returned to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



